Case 18-55697-lrc     Doc 432     Filed 09/03/21 Entered 09/07/21 09:25:01              Desc Main
                                  Document     Page 1 of 7




        UNITED STATES BANKRUPTCY COURT NORTHERN DISTRICT OF GEORGIA



 CASSANDRA JOHNSON-LANDRY Filed in U.S. Bankruplc)Courl                   CASE No: 18-55697IRC
                                              Atlanta, Georgia
 DEBTOR                                                                       CHAPTER 7
                                             SEP -32021
                                             ofintialh
                                     B   :
                                                Deputy Clerk     "   l'


                    SUBMISSION: ADDENDUM UPDATES ADDRESSES
 Debtor, Cassandra johnson-Landry previously submitted UPDATED address for Creditors
 listed. Please note Debtor submitted UPDATED address for parties previously, as stated.
 (Exhibit A). It appears the sole purpose i)e requested action is as follow:
     I. Obtain opposition for DISCHARGIBILITY pertaining to COMPROMISED
        COMMERCIAL PROPERTY which Debtor's inIbmiation was utilized to obtained SBA
        loans for property which was never purchased. Debtor, Cassandra Johnson-Landry
        previous business partner UNBEKNOWST to Debtor signed a lease not for one of the
        commercial properties but, also for the second property which was paid in cash 310k.
        Debtor, uncovered the transaction after previous business partner left the agency. It
        appears the money was transferred to a hidden account debtor has no knowledge of.
        As of today, the SBA has not contacted DEBTOR, Cassandra Johnson-Landry regarding
        any level of investigation pertaining to this matter. Both commercial buildings were
        stolen and SUPPOS ELY SOLD by the Chapter 7 Trustee prior to any level of
        investigation as requested by the Debtor. Not to mention the paying of Condo
        Association dues, property taxes and more for a leased building?


    2. Dissolving Alliance for Change Through Treatment LLC, would also eliminate all issues
       surrounding the 30 Million Dollar Lawsuit, which was never filed, but was paid by the
       agency to the representing attorney. This Lawsuit refers to the Hearing against the
       Department of Community Health. Portions of the hearing transcripts were
       modified/deleted to rule against Alliance for Change through Treatment. Removing the
       corporation status would eliminate ALL ILLEGAL actions which, took place by others
       and unbeknownst to Debtor, Cassandra Johnson-Landry until Debtor began investigation
       and filing required reports to all appropriate federal agencies and to the BRC which never
       investigated. This would eliminate all key players connected to the illegal money intake.

    3. Given opposition to dischargibility is normally related to monetary issue, there appears to
       be a hidden agenda to force Debtor's agency ALLIANCE FOR CHANGE THROUGH
       TREATMENT LLC into Bankruptcy.
Case 18-55697-lrc      Doc 432      Filed 09/03/21 Entered 09/07/21 09:25:01              Desc Main
                                    Document     Page 2 of 7




     4. Updating the address for Lazega and Johanson which is the HOA attorney for 1440
        Highland Lake Drive, Lawrenceville Georgia 30045 which provide an opportunity for
        opposition to Dischargibility as well. Given there is excessive Fraud on 1440 Highland
        Lake Drive, Lawrenceville Ga 30045, Debtor paid all related HOA dues previous and
        current for compliance purposes.
  The phrase "LACK OF STANDING" continues to be utilized as an outlet to justify wrong
  doings of others. Debtor DOEShave a Lack of Standing within the US BRC of Northern Georgia.
  Given Debtor, information was utilized by others to obtain SBA loans and more which makes the
  Debtor the Guarantor for "Alliance for Change through Treatment LLC" as it pertains to the
  bldgs. F and H located at Habersham Office Park Tucker Ga, 30048. Alliance for Change
  through Treatment LLC is a commercial and separate entity, LIMITED LIABILITY COMPANY
  NOT CORPORATION which, explains the above points.
  In conclusion, as it relates to the monetary status/definition of "LACK OF STANDING", the US
  BRC continues to control the ability to create and define its meaning. Secured assets, which are a
  part of a Debtor's estate are ILLEGALLY taken, the financial worth of the Debtor decreases. Of
  course, according to the BRC financial definition there is NO LACK OF STANDING, this
  should have no bearing, especially when the debts are not those of the Debtor's. However, for
  each document illegally created and or signed causing a Debtor to LACK STANDING, there are
  also original legal documents which, not only defines the Debtors "STANDING" or causation
  for restoring "STANDING" but, serves has evidence of illegal and unethical behavior by others
  as it relates to this meaning.


  3rd Day of Septembe




  Cassandra Jo     son-La            Se
  678.860.3621
Case 18-55697-lrc   Doc 432     Filed 09/03/21 Entered 09/07/21 09:25:01   Desc Main
                                Document     Page 3 of 7




  UNITED STATES BANKRUPTCY COURT NORTHERN DISTRICT OF GEORGIA

                              CERTIFICATE OF SERVICE


  1 CASSANDRA JOHNSON-LAN DRY, ATTEST TO BEING OVER THE AGE OF 18
  YEARS. The CURRENT DOCUMENT SUBMISSION: AMENDED UPDATED
  ADDRESSES. COPY OF SUBMISSION SUBMITTED VIA USPS FIRST CLASS MAIL.


  S. GREGORY HAYS
  HAYS CONSULTING LLC
  SUITE 555
  2964 PEACHTREE ROAD
  ATLANTA, GA 30305




  Submitted on

  3r1 Day of September 2021




  Cassandra Jo   son-Landry,
  678.860.3621
Case 18-55697-lrc   Doc 432   Filed 09/03/21 Entered 09/07/21 09:25:01   Desc Main
                              Document     Page 4 of 7




                                      EXHIBIT A
         Case 18-55697-lrc           Doc 432      Filed 09/03/21 Entered 09/07/21 09:25:01                     Desc Main
                                                  Document     Page 5 of 7



         Notice of Undeliverable Mail to Debtor

         August 26, 2021

         From: United States Bankruptcy Court, Northern District of Georgia

         Re: U.S. Courts, Bankruptcy Noticing Center - Undeliverable Notice
             In re: Cassandra Johnson Landry, Case Number 18-55697, Ire

         TO THE DEBTOR:

         The attachment could not be mailed to the notice recipient(s) listed below because the United States Postal
         Service (USPS) has determined that those addresses in the case mailing list are undeliverable.

         Please be advised that dischargeability of a debt may be affected if a creditor fails to receive certain notices.
         You should determine whether an address should be updated. Consult an attorney with any legal questions
         you might have.

         NOTE: No further notices will be mailed to the notice recipient(s) listed below, if the USPS continues to
         designate the address as undeliverable, until the address is updated in accordance with local court
         policy, which may allow for use of this form, a separate notice of change of address, and/or an amended
         schedule. THIS FORM CANNar BE USED To ADD A NEW CREDITOR NOT PREVIOUSLY LISTED
         ON YOUR SCHEDULES.

         If this form is used by your court in place of filing a separate notice of change of address and/or an amended
         schedule: 1) determine the updated address and send the attachment to each recipient below; 2) type or print
         legibly each updated address below; 3) sign and date the form; and 4) file this form electronically via
         CM/ECE (for all registered users) or mail the form to:

                                                      U.S. Bankruptcy Court
                                                         Atlanta Division
                                                  1340 United States Courthouse
                                                     75 Ted Turner Drive SW
                                                        Atlanta, GA 30303




         Undel i verable Address:
         Cogency Global Inc
         Joan Wagner
         10 East 40th Street
         10th Floor
         New York, NY 10016

         Role type/cr id: 21456698
         Reason Undeliverable: FORWARDING ORDER HAS EXPIRED
         T-EE UPDATED ADDRESS IS:
         21'1'4 \CI GDID ID&O ()                                                   trYL-0— CAR.?  e_tywa)
                                                                                                    Ofa-ki
            )                                              lois> F1 062           1*-ti))or k . AL) Vv A" it) 6/
                                                                                                                             1
010059                                              33708010069030
      Case 18-55697-lrc          Doc 432      Filed 09/03/21 Entered 09/07/21 09:25:01               Desc Main
                                              Document     Page 6 of 7                                               U




         Undeliverable Address:
         Eileen G. Bottino
         ReadyCap Lending LLC
         420 Mountain Ave
         New Providence, NJ 07974

         Role type/cr id: 21456894
         Reason Undeliverable; FORWARDING ORDER HAS EXPIRED
         THE UPDATED ADDRESS IS:



         i-St3d C0,49                         L'LL              Co, 0(1AV .624hgc,»
                                              tt                           5   54-tlici - heed    A
         Undeliverable Address:               t)Z)
         Ltizega & Johanson LLC                                  Ckt-e-,         1fLr , Nzipd r2v,;(iie
         Bradley W Griffin 746187                                              Aigt.t.) - (361
         3520 Piedmont Rd NE                                                                   O79? 9
         Ste 4015
         Manta, GA 30305

         Role type/cr id: 21456883
         Reason Undeliverable: FORWARDING ORDER HAS EXPIRED
         TI E UPDATED         DRESS IS:
              Zlifi              /11-)Qrtal    W (4 9 -         II
                                                             L.4-z&       Ef26444.6
                                          )1c1 1)1,  1,3d4c,bij Gbrai 692631e
         CAki-m,L\ciddka)                  isfo '612_00./DA                  Ge 4) le 0 1
                                                                           cmadt, 0 79 303,
         Il ndeliveftrr)Ie Address:
         OnceLogix LLC                                .6Atife
                                                                                            ja
         111 North Chestnut St
         Ste 302
         Winston Salem, NC 27101

         Role type/cr id: 21474006
         Reason Undeliverable: FORWARDING ORDER HAS EXPIRED
         j1-1E UPDATE]? ADDRESS 1 .
           1
        CA\ CA, Lp(4,Lic                             lischmut
                                                            L              511 411)
                                                                               .            jo.fticio,
                        N
              Ap4               ko-)- 0   Leo        -1-4).,
                                                         1 in-pgdo             auAhon Nc.z)-11)
         Uncleliver le Address:
         ReadyCap Lending
         420 Mountain Ave
         New Providence, NJ 07974

         Role type/cr id: 21456481
         Reason Undeliverable: FORWARDING ORDER HAS EXPIRED

                                                                                                                 2
u.,       33 7 0 8 0 1 0 0 6 9 0 3 0
         Case 18-55697-lrc            Doc 432        Filed 09/03/21 Entered 09/07/21 09:25:01             Desc Main
                                                     Document     Page 7 of 7



         THE UPDATED A DRESS IS:                        i

         L&ClCI   C                            LLL    (qp     cayorodixi

         Undelivera le AddrePs:14461:1C)                               t5r°‘Pha°Z.       (   VE_40,   Prduolkt;c0—
         ReadyCap Lending, LLC
         do Eileen Bottino
         420 Mountain Ave                                                                             6
         New Providence, NJ 07974

          Role type/cr id: 21474030
          Reason Undeliverable: FORWARDING ORDER HAS EXPIRED
         ,THE UPDATED ADDRESS IS:             )
         V_Wg) Cap LerCli(n ill— (                      g    12   Co(pOrGdi 14 2,1 1(100 COPIAL1)
             „Ott, Go LI))(-01 nv-e i .4e)frkg fl'r 39 toDg — goli
         1. .-)D. --inou-nkik) abokuL 3 r4 iCktL' ) Pkw 'Pa, oi d 4/Q, Ai. r
             Undeliverable Address:
             Woodbridge Group of Companies, LLC                        0 7r)9
         c/o Riverdale Funding
         207 Mockingbird Ln Ste 402
         Johnson City, TN 37604

         Role type/cr id: 21474021
         Reason Undeliverable: FORWARDING ORDER HAS EXPIRED
         ypE UPDATED ADDRESS IS:
         *Modal            ro4,66f5 LLL.

                          i•-•N   (Orr    P;                1).5 UJ;                 ,        Tal3


          Signature of Debto      Debtors Attorne                             Date


          The Bankruptcy Noticing Center does not respond to messages regarding bypass notification. Please
          contact the U.S. Bankruptcy Court where the case is pending with questions or comments.




                                                                                                                     3

010059                                                 33708010069049
